OPINION — AG — **** DISTRICT JUDGE — NOMINATION — RESIDENCY **** ARTICLE VII, SECTION 8, (G), OKLAHOMA CONSTITUTION, WHEN CONSTRUED TOGETHER WITH 20 O.S. 1961 SECTION 92[20-92] [20-92] EL REQUIRES THAT THE VACANCY IN THE PAWNEE COUNTY NOMINATING DISTRICT OF JUDICIAL DISTRICT NO. 14 BE FILLED BY APPOINTMENT OF A PERSON WHO IS A LEGAL RESIDENT OF PAWNEE COUNTY AND AN ELECTOR OF JUDICIAL DISTRICT NO. 14.  THE LEGAL REQUIREMENT FOR ONE TO BE A LEGAL RESIDENT OF A COUNTY WITHIN THE MEANING OF 20 O.S. 1961 SECTION 92[20-92] [20-92] EL ARE THAT SUCH PERSON MUST RESIDE IN THE COUNTY AND INTEND TO REMAIN THERE. A PERSON CAN BECOME A LEGAL RESIDENT OF A COUNTY BY REMOVING HIMSELF TO SUCH COUNTY WITH THE PRESENT INTENTION OF INDEFINITELY REMAINING THERE. CITE: ARTICLE VII, SECTION 8 W. HOWARD O'BRYAN, JR. ** ARTICLE VII, SECTION 8 **